Citation Nr: 0948755	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-09 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to 
March 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in April 2007.  The Veteran 
testified at a Board hearing in May 2009.   

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
a May 1990 Board decision because new and material evidence 
had not been submitted; the Veteran failed to initial an 
appeal from this decision. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the May 1990 Board 
decision. 




CONCLUSIONS OF LAW

1.  The May 1990 Board decision which denied entitlement to 
service connection for low back disability, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the May 
1990 Board decision denying service connection for low back 
disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for low back disability was 
initially denied in a July 1964 rating decision.  In an 
August 1988 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for low back disability.  The Board affirmed this decision in 
May 1990.  The Veteran failed to initiate an appeal from this 
decision.  Under the circumstances, the Board finds that the 
May 1990 decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Prior to the May 1990 Board decision, service treatment 
records showed that the Veteran fell from a height of about 
12 feet in March 1962 and was brought to the hospital 
complaining of low back pain and right lower extremity pain.  
He was hospitalized for approximately one month.  However, 
the diagnosis was congenital developmental anomaly of the 
lumbosacral spine with partial sacralization of L5.  A 
November 1963 medical report indicated that the Veteran had a 
not unusual congenital anomaly of the lumbosacral spine, 
which frequently during adult life will cause some pain and 
disability in this region.  Nevertheless, the examiner noted 
that it was impossible to say this service incurred injury 
did not aggravate this congenital defect at least to some 
degree.  A Medical Board was recommended.  A January 1964 
examination prior to discharge noted that the Veteran had a 
congenital defect of the lumbosacral spine with partial 
sacralization of L5.  In July 1964, the RO denied the 
Veteran's claim because his disability was considered a 
constitutional or developmental abnormality, which was not 
considered a disability for compensation purposes.  Again, 
the RO denied the Veteran's claim to reopen in August 1988, 
which was affirmed by the Board in May 1990, because new and 
material evidence had not been submitted.

However, after the May 1990 Board decision, in July 1990, the 
VA's General Counsel issued an opinion, which held that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
Further, although service connection cannot be granted for a 
congenital or developmental defect, such a defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

Since the May 1990 Board decision, additional evidence has 
become part of the record, including private treatment 
records from Anniston Medical Center and Dr. David E. Wade; 
and Board hearing testimony.  The records from Anniston 
Medical Center do not address the Veteran's low back 
disability.  However, the records from Dr. Wade showed 
continuing treatment for low back problems.  In his hearing 
testimony, the Veteran testified that his back problems had 
their onset in service. 

The Board finds that the July 1990 VA's General Counsel 
Opinion in conjunction with the additional evidence from Dr. 
Wade and the Veteran's hearing testimony, is new and 
material.  The evidence is new because it is not redundant of 
evidence already in the record at the time of the last final 
rating decision.  Further, the evidence is material because 
it relates to the unestablished fact of whether the Veteran 
has a superimposed disease or injury that occurred in 
service, which is necessary to substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for low back disability is 
reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for low back disability.  
To that extent, the appeal is granted, subject to the 
directions set forth in the following Remand section of this 
decision.




REMAND

The Veteran is seeking entitlement to service connection for 
low back disability.  Based on the evidence discussed above, 
the Board finds that the Veteran should be afforded a VA 
examination.  See generally 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet.App. 79 (2006); VAOPGCPREC 82-90 (July 
18, 1990). 

Lastly, the RO should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed low back 
disability.  It is imperative that the 
claims folder, to include all service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should clearly 
delineate all current disabilities of the 
low back.  After reviewing the claims 
file and examining the Veteran, for every 
disability identified, the examiner 
should offer an opinion as to the 
following:

(a)  Is the Veteran's low back disability 
an acquired disability, a congenital or 
developmental disease or a congenital or 
developmental defect?

(b)  If the examiner determines that the 
Veteran has a congenital or developmental 
disease of the low back, was such 
congenital or developmental disease 
aggravated in service?  

(c)  If the examiner determines that the 
Veteran has a congenital or developmental 
defect of the back, was such congenital 
or development defect subject to a 
superimposed disease or injury that 
occurred in service?

(d)  If the examiner determines that the 
Veteran has a current acquired low back 
disability, is such disability causally 
related to service?  

A detailed rationale should be provided 
for all opinions expressed. 

3.  Thereafter, the issue on appeal 
should be readjudicated under a merits 
analysis.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


